Citation Nr: 0821385	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an increased evaluation for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.
 
2. Entitlement to an increased evaluation for radiculopathy 
of the right lower extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to an increased evaluation for 
radiculopathy of the right lower extremity is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The service-connected lumbosacral strain has been shown to be 
productive of a forward flexion limitation of motion of less 
than 30 degrees due to pain.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent for the service-connected lumbosacral strain has been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5235-5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2006.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran 
received a letter containing notice pursuant to 
Dingess/Hartman in April 2006.  Although the letter was not 
timely received, the veteran was afforded an opportunity to 
respond in light of this notice before an August 2006 
Statement of the Case, rendering the timing error non-
prejudicial.   

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, the April 2006 RO letter did not meet all of 
the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  To demonstrate this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores, supra. ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post- adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre- adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 
supra. 

In this instance, the purpose of notice was notice not 
frustrated since a reasonable person could be expected to 
understand what was needed to support the claim and the 
veteran had a fair opportunity to participate in the 
appellate process.  The veteran received an April 2006 letter 
from the RO to him that advised him that he would need to 
submit evidence reflecting an increased severity for his 
service connected conditions.  Also, the veteran was advised 
of the specific criteria used to rate his disabilities in an 
August 2006 Statement of the Case.  In response to such 
information, the veteran submitted private medical records 
showing an increased severity in his disability.  
Additionally through his representative, the veteran asserted 
in an October 2006 statement that the severity of his 
disability was not reflected in the assigned rating.  Thus, 
the Board finds that any notification deficiencies are 
rendered non-prejudicial pursuant to Sanders.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Additionally, the veteran was 
afforded multiple VA examinations in connection with his 
claim.  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Thus, the Board will proceed to 
adjudicate the claim on the merits.  

II. Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Additionally, 38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, the veteran's 
reports of pain and swelling will be considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

III. Lumbosacral strain

Historically, the RO granted service connection for 
lumbosacral strain in a May 1984 rating decision in view of 
treatment for this disorder during service.  The veteran 
contends the current condition of his lumbosacral strain 
warrants a rating in excess of 20 percent.  

At present, the RO has evaluated the veteran's service-
connected lumbosacral strain at the 20 percent rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5242.  This evaluation has 
been in effect since August 2004.  

Under Diagnostic Codes 5235-5242, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Numerous private medical records are available concerning the 
veteran's back condition.  The record shows that the 
veteran's recent back disorders began from a work related 
injury in December 2003.  At that time, the veteran slipped 
on ice and landed on his back.  Due to chronic back pain 
caused by this injury, the veteran started receiving Social 
Security Administration (SSA) disability benefits in January 
2004.  

Private medical records, dated March 2004, reflect that the 
veteran underwent surgery to remove a cyst from his back.  
During 2004, the veteran received epidural injections to 
treat his chronic back pain with little relief.  Most 
recently, a May 2008 letter by B.G., DO reflects that the 
veteran currently experiences chronic low back pain that 
interferes with his sleep and prevents him from standing or 
sitting for any period of time.  His only pain relief is 
lying down on his back. 

The veteran underwent two VA examinations.  His first VA 
examination was in July 2004.  At this examination the 
veteran reported that he experienced chronic, severe low back 
pain that radiated into right hip and calf.  Weakness, 
stiffness, and fatigue accompanied the pain.  His pain 
treatment includes avoiding aggravating activities, 
medication, epidural injections, and physical therapy, all of 
which were only moderately effective for intermittent relief.  
Flare-ups of pain occur daily.  Upon physical examination, 
the examiner noted the veteran's back to be exquisitely 
tender.  His pain-free range of motion in his forward flexion 
was 10 degrees.  He was diagnosed with degenerative arthritis 
of the lumbosacral spine.  

The veteran underwent his second VA examination in January 
2006.  He reported that he continued to have constant back 
pain with daily flare-ups.  During flare-ups, he reported 
that he must immediately lie down due to the severe pain.  
The veteran reported that he used a cane to ambulate and that 
he could not walk more than a 100 feet before needing to 
rest.  He continued medication and bed rest for intermittent 
pain relief.  Upon physical examination, the examiner found 
that there was not any tenderness over the spine.  The 
veteran's forward flexion range of motion was 45 degrees.  
However, the examiner noted that there was limited motion due 
to pain.  He commented that the veteran may lose an 
additional 20 degrees of forward flexion due to pain for a 
limitation of approximately 25 degrees.  The examiner 
diagnosed degenerative arthritis of the lumbosacral spine.   

After careful consideration of the evidence and resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's back disability approximates a 40 percent 
rating.  SSA's grant of total disability due to a back 
condition clearly reflects that the veteran experiences 
severe limitations in his activities of daily living.  As a 
whole, the record shows that the veteran has consistently 
complained of chronic lumbar back pain for several years.  
Both VA examinations reports confirm that the veteran has 
degenerative arthritis of the spine, and after considering 
DeLuca requirements, the veteran's range of motion in his 
forward flexion is commensurate to less than 30 degrees. 
DeLuca, supra.; 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Accordingly, entitlement to a 40 percent rating is granted. 

In the absence of evidence of ankylosis of the spine 
(Diagnostic Codes 5235-5243) or any evidence of 
intervertebral disc syndrome with incapacitating episodes 
(Diagnostic Code 5243), however, there exists no basis for an 
even higher evaluation.

Referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted. That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's back disability is not adequately 
compensated by the regular rating schedule. See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

In summary, a 40 percent evaluation, though not more, for the 
service-connected lumbosacral strain is warranted.  38 C.F.R. 
§§ 4.3, 4.7.


ORDER

An evaluation of 40 percent for the service-connected 
lumbosacral strain is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.



REMAND

The 10 percent evaluation for the veteran's right lower 
extremity radiculopathy have been assigned under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521, which 
concerns paralysis of the external popliteal nerve (common 
peroneal).  Under this code section, ratings are based on the 
degree (mild, moderate, or severe) of incomplete, or 
complete, paralysis of the nerve.

The RO's grant of a 10 percent evaluation for radiculopathy 
followed a January 2006 VA examination addressing the spine.  
The examination report, however, is largely devoid of 
findings and commentary addressing the severity of the 
veteran's radiculopathy in terms of Diagnostic Code 8521.  At 
the VA examination, the veteran reported experiencing 
numbness, tingling, shooting pain, and weakness in his right 
extremity.  Upon physical examination, the veteran's 
sensation in his right lower extremity was impaired to 
monofilament, vibration, and temperature.  The examiner 
recited an electromyography (EMG) study from October 2004 
that listed sensory impairments in the veteran's right lower 
extremity.  The veteran was diagnosed with ongoing residuals 
symptoms of an L5-S1 neuropathy.  There was no comment as to 
the severity of these neurological symptoms.  The severity of 
the veteran's right lower extremity radiculopathy will need 
to be addressed in greater detail in a further neurological 
examination report.

Additionally the veteran has not received notice from the RO 
regarding of the following: (1) that to substantiate an 
increased evaluation claim he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life; (2) that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (3) examples of the types of medical and lay 
evidence that he may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  The RO should send the veteran a letter 
containing this information.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is necessary 
to substantiate the claim, notify him of 
the type of evidence that VA will seek to 
provide, and inform him of the type of 
evidence that he is expected to provide.

Pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), it is essential that: 
(1) this letter notify the veteran that to 
substantiate an increased evaluation claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life; (2) 
if the diagnostic code under which he is 
rated for a specific disorder contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on his employment and daily 
life (such as a specific measurement or 
test result), the Secretary must provide 
at least general notice of that 
requirement to him; (3) he must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes (here, Diagnostic Code 
8521); and (4) the notice must also 
provide examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  Id.

2.  The veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his right lower 
extremity radiculopathy.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed, 
including nerve conduction testing of the 
right lower extremity.  The examiner 
should specifically comment on the degree 
of severity of the veteran's right lower 
extremity radiculopathy. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to a higher initial evaluation 
for radiculopathy of the right lower 
extremity should be readjudicated.  If the 
determination of this claim remains less 
than fully favorable to the veteran, he 
and his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


